In a proceeding pursuant to Family Court Act articles 6 and 8, the father appeals from an order of protection of the Family Court, Kings County (Wright, J.), dated June 28, 2002, which, inter alia, directed that he stay away from the mother and the child except for court-ordered visitation.
Ordered that the appeal is dismissed, without costs or disbursements.
The order of protection appealed from expired by its own terms on June 28, 2003. Therefore, the rights of the parties will not be directly affected by a determination as to the propriety of the order of protection (see Matter of Zieran v Marvin, 2 AD3d 870 [2003], lv denied 2 NY3d 707 [2004]; Matter of Levande v Levande, 308 AD2d 450 [2003]). “Further, . . . the issuance of the order[ ] of protection in this case did not consti*367tute a ‘permanent and significant stigma which might indirectly affect the [father’s] status in potential future proceedings’ ” (Matter of Levande v Levande, supra at 451; see Matter of McClure v McClure, 176 AD2d 325 [1991]; cf. Matter of Malfetano v Parker, 7 AD3d 714 [2004]; Matter of Zieran v Marvin, supra). Accordingly, the appeal from the order of protection must be dismissed. Altman, J.P., H. Miller, Townes and Fisher, JJ., concur.